Citation Nr: 0841438	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.   
  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159 (as amended) and 3.326(a) (2008).  

In this case, the veteran claims to have witnessed certain 
stressful events during active duty that caused his 
currently-diagnosed PTSD.  Although he has identified several 
stressors, the Board finds that only one contains sufficient 
detail to warrant verification at this time.  Specifically, 
he indicated at a February 2003 VA psychiatric progress visit 
that he saw a man pulled into a propeller on his first day 
stationed on the aircraft carrier, the USS WASP.  He 
explained that the man had been showing him around and was 
killed when he walked in front of a propeller.  At an August 
2004 VA PTSD day hospital visit, he further elaborated that 
he witnessed a shipmate walk into an operating propeller 
blade in 1966. 

Service treatment records confirm that the veteran was on the 
USS WASP in 1966.  However, personnel records available in 
the claims file do not specify the date when he began service 
on the USS WASP.  As he has alleged that the stressor 
occurred on his first day stationed on the USS WASP, the RO 
should obtain any additional personnel records available, in 
an attempt to narrow down the date his alleged stressor 
occurred. 

Only if a time frame for the alleged stressor is determined, 
the RO should attempt to verify the veteran's claimed 
stressor through all available sources, such as research of 
unit histories and contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC).  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (wherein the Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimants own personal 
involvement, is not necessary); see also Suozzi v. Brown, 10 
Vet. App. 307 (1997) (independent evidence of the occurrence 
of a stressful event implies the veteran's personal 
exposure).  

Because the evidence of record contains a diagnosis of PTSD, 
and an attempt to verify the alleged stressor has yet to be 
made, such stressor development must be attempted in 
furtherance of the claim. Further, in the event that the 
veteran's claimed stressor is verified, he should then be 
provided a VA psychiatric examination to determine whether 
his PTSD diagnosis is linked to the verified stressor.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment 
records from the Denver VAMC for the 
period from September 2004 to the 
present.

2.  Contact the National Personnel 
Records Center (NPRC) or any other 
appropriate source, and request that 
service personnel records documenting the 
veteran's periods of service in the U.S. 
Navy on the USS WASP be obtained.  If no 
additional personnel records are found, 
the file must clearly document that fact. 

3.  If records are forthcoming and the 
veteran's start date on the USS WASP can 
be determined, an effort should be made 
to contact JSRRC located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 and 
request a search of the unit history for 
the period the veteran joined the USS 
WASP to determine if the above stressor 
occurred in 1966.  

4.  Only in the event that the stressor 
is verified, schedule the veteran for a 
VA psychiatric examination in order to 
ascertain whether his PTSD is related to 
the stressor identified. 

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the statement of the 
case. 

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

